Citation Nr: 1437499	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, manifested by pain and numbness.

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to October 1996.  He also had subsequent periods of active duty and/or active duty for training, with a period of deployment to Iraq from December 2007 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a bilateral foot condition, manifested by pain and numbness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for a sleeping disorder, to include obstructive sleep apnea, have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a May 2009 letter.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in June 2009; the report and medical opinion are in the claims file.  This examination involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  At a June 2014 hearing, the Veteran's representative asserted that the examination is inadequate because the examiner did not provide an etiology opinion on the alternative cause of the Veteran's claimed condition; specifically, the Veteran's upper airway resistance.  Nonetheless, the Board finds that this examination is adequate; the etiology of the noted upper airway resistance is inconsequential here because the record does not reflect an indication of a relationship to or onset in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).



II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts he has a sleeping disorder, including sleep apnea, of service origin, and claims service connection is warranted.  The Veteran relates his claimed condition to surgery for a deviated septum condition in service and to being exposed to pollution and bad air quality around burning pits during subsequent service in Iraq; the record corroborates the Veteran's service there from December 2007 to January 2008.  He reports being diagnosed and treated for a "more severe upper respiratory conflict," and that he was provided with a Continuous Positive Airway Pressure (CPAP) machine.

Post service treatment records reflect that the Veteran has been diagnosed and treated for obstructive sleep apnea.  In addition, the Veteran was also diagnosed with obstructive sleep apnea in a June 2009 VA examination.  

The Veteran's service treatment records confirm that he underwent a rhinoseptoplasty to correct a deviated septum in August 1988.  And, the Veteran provided sworn testimony at the June 2014 hearing that he was exposed to smoke from burn pits in Iraq. 

Here, as the record reflects that the Veteran has a current diagnosis of obstructive sleep apnea, as well as a relevant, in-service incurrences, the determinative issue is whether there is a link between the Veteran's present condition and his service.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current obstructive sleep apnea is related to service.

As noted above, in a June 2009 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  The VA examiner considered the Veteran's reports and documented in-service incurrence of rhinoseptoplasty, as well as his claims file and  medical records.

On the question of a nexus to service, the examiner provided a negative opinion, stating that the Veteran's obstructive sleep apnea "is related to upper airway resistance which is usually the story with obstructive sleep apnea and not due to the deviated nasal septum or the reconstructive surgery which occurred for it," because the Veteran reported the onset of symptoms five years prior (eight years after separation from service) and the examiner did not, after direct questioning, obtain information from the Veteran regarding "what symptoms if any were alleviated by the nasal surgery . . . ."

Although the examiner did not provide an opinion specifically addressing the Veteran's contention of exposure to burn pits, the Board finds that this is inconsequential to the Veteran's claim because there is no logical basis to attribute obstructive sleep apnea to the aforementioned, alleged in-service exposures, and the record does not support such relation.  As noted above, the Veteran has placed the onset of sleep apnea symptoms even prior to the burn pit exposure in Iraq.  

Furthermore, as explained above, to the extent that the Veteran's representative asserted that this examination is inadequate because the examiner did not provide an etiology opinion on the noted upper airway resistance, the Board also finds this inconsequential because the record does not reflect an indication that such condition is related to service or had its onset in service.  Moreover, the Veteran repeatedly denied-and service treatment records do not reflect-nose problems apart from his rhinoseptoplasty, in service and shortly after service.  See, e.g., January 1998 examination and report of medical history; February 1993 examination and report of medical history.   The Board also notes that January 2008 service health questionnaire record reflects that the Veteran denied having trouble sleeping or feelings of being tired or having little energy for more than a few days.

The Board has considered the Veteran's lay statements that he believes there is a relationship between his obstructive sleep apnea and service.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of sleeping disorders and respiratory conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the condition at issue here could have multiple possible causes and, therefore, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a sleeping disorder, to include obstructive sleep apnea, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for a bilateral foot condition, manifested by pain and numbness.

The Veteran says he has a foot condition related to his period of service in Iraq between December 2007 to January 2008, and claims service connection is warranted.  

In February 2008, the Veteran reported foot pain.  August 2008 treatment records note degenerative changes in the Veteran's feet.  And, a September 2008 treatment record reflects that the Veteran was diagnosed with pes planus. 

Regarding in-service incurrences, the Veteran provided sworn testimony that, during the aforementioned period of service, he stepped into a hole or on a rock which caused swelling and difficulty walking, and he continued to feel pain in his feet after this period of service.  Furthermore, a January 2008 treatment record reflects that the Veteran was treated for heel pain during service. 

Given the current diagnosis, the Veteran's testimony, and the January 2008 service medical record reflecting relevant treatment, a VA examination is necessary to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed bilateral foot condition.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(1) Identify any bilateral foot pathology.

(2) Is it at least as likely as not (50 percent or greater possibility) that any diagnosed foot condition was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's diagnosis of bilateral pes planus, his aforementioned sworn testimony of injury after stepping into a hole or on a rock, and his January 2008 in-service complaint of heel pain in service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


